Citation Nr: 0838657	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-23 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left shoulder.

2.  Entitlement to service connection for DJD of the lumbar 
spine, including as secondary to service-connected DJD of the 
right hip.

3.  Entitlement to an initial disability rating higher than 
10 percent for the DJD of the right hip.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, from July 1981 to July 1985, and from February 1989 to 
March 2002.

This appeal the Board of Veterans' Appeals (Board) is from a 
September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for a right hip disability, DJD, and assigned an 
initial 10 percent disability rating.  The veteran wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider his claim in this context, which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  He also appealed the RO's denial of his 
claims for service connection for DJD in his left shoulder 
and lumbar spine.

In support of his claims, the veteran and his wife testified 
at a hearing at the RO in September 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing, the veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).

The veteran also indicated during his hearing, however, that 
other evidence needs to be obtained before deciding his 
appeal.  So the Board is remanding this case the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




REMAND

During his September 2008 Travel Board hearing, the veteran 
indicated he wanted VA to obtain additional, relevant medical 
treatment records from J.G.B., M.D., M.J.M., M.D., C.W.M., 
M.D., and from St. Dominic Hospital.  And to this end, 
the veteran submitted the necessary authorization forms (VA 
Form 21-4142) to permit the release of these confidential 
records.  So this additional evidence must be obtained before 
deciding his appeal.  38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Using the completed authorization 
forms (VA Form 21-4142) he submitted 
during his recent September 2008 Travel 
Board hearing, obtain the records of the 
additional treatment the veteran has 
received or is scheduled to receive from 
Doctors J.G.B., M.J.M., and C.W.M., and at 
St. Dominic Hospital.

2.  Review these additional records to 
determine whether they warrant further 
developing the claims, including by having 
the veteran reexamined for medical nexus 
opinions concerning his left shoulder and 
lumbar spine disorders and or for 
reexamination to reassess the severity of 
his right hip disability.

3.  Then readjudicate these claims in 
light of this and any other additional 
evidence.  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


